Citation Nr: 0631931	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  99-25 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back condition 
secondary to service-connected status post right Achilles 
tendon rupture disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
status post repair of ruptured Achilles tendon, right.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1954 to 
February 1958 and a period of active duty for training in 
June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from April 1998 and March 1999 rating decisions by 
the Boston, Massachusetts and Providence, Rhode Island 
Regional Offices (RO) of the Department of Veterans Affairs 
(VA), continuing the veteran's 10 percent evaluation for 
status post repair of rupture of Achilles tendon, right, and 
denying the veteran's claim for service connection for a back 
condition secondary to service-connected status post repair 
of a right Achilles tendon rupture disability.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issue decided herein have 
been completed.

2.  A back condition is not shown to have been caused or 
aggravated by the veteran's service-connected status post 
right Achilles tendon rupture disability.

3.  On May 11, 2004, prior to the promulgation of a decision 
in the appeal, the RO received notification from the veteran 
that a withdrawal of the appeal regarding entitlement to an 
evaluation in excess of 10 percent for status post repair of 
ruptured Achilles tendon, right, was requested.


CONCLUSIONS OF LAW

1.  A back condition is not proximately due to or the result 
of the veteran's service-connected status post right Achilles 
tendon rupture disability.  38 C.F.R. § 3.310(a) (2006).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issue of entitlement to an evaluation 
in excess of 10 percent for status post repair of ruptured 
Achilles tendon, right, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim for 
service connection for a back condition was received in 
February 1999, prior to the enactment of the VCAA.  

An RO letter dated in February 2003, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his back condition was 
caused or aggravated by his service-connected disability.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  In this letter, 
the veteran also was advised to submit additional evidence to 
the RO, and the Board finds that this instruction is 
consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ) adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Thus, the Board finds that the veteran was not 
prejudiced by the timing of the February 2003 VCAA letter.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Analysis

Back Condition

The veteran claims that service connection for his back 
condition is warranted as secondary to his service-connected 
status post right Achilles tendon rupture disability.  
However, after review of the evidence of record, the Board 
finds that service connection for his back condition is not 
warranted, as the medical evidence does not show that his 
back condition was caused or aggravated by his service-
connected disability.  38 C.F.R. § 3.310(a) (2006).

As such, the Board notes that in October 1997, the veteran 
underwent a VA X-ray of the lumbosacral spine, which revealed 
advanced spondylotic changes and also facet joint arthritis, 
most marked at the L4-L5 and L5-S1 levels.

A June 1998 VA X-ray of the lumbosacral spine revealed 
degenerative disc disease at L4-5 and osteoarthritis changes.  
There was some narrowing at L5-S1 posteriorly.

In October 1998, a VA magnetic resonance imaging (MRI) of the 
veteran's lumbar spine was conducted and revealed mild disc 
bulging and bony ridging at L4-5 and L5-S1.  A small central 
focal disc herniation was also found at L5-S1.  The 
conclusion was that minor degenerative changes within the 
disc spaces mentioned above were found, but there was no 
evidence of neural encroachment.

A May 1999 VA treatment record shows that the veteran had 
limping gait favoring his right leg and had possible 
lumbosacral strain due to uneven gait.  The veteran returned 
in May 1999 for treatment and it was noted that his right leg 
was shorter than his left leg.

An August 1999 VA treatment record shows that the veteran had 
muscle spasm due to discrepancy in leg length.  A September 
1999 VA treatment record shows that the veteran's left leg 
was shorter than his right leg by one inch.  The diagnosis 
was mechanical low back pain from leg length discrepancy.  

In December 1999, the veteran underwent a VA examination, 
wherein the veteran's legs were measured and revealed that 
his legs were the same length.  The VA physician noted that 
it was possible that a fracture of the ankle could shorten a 
leg, but he did not think that an Achilles tendon stretched 
or severed could have this effect.  After physical 
examination, the VA examiner opined that he found no 
connection between the veteran's back condition and his 
Achilles tendon disability.  The VA physician also stated 
that after reviewing X-rays of the ankle, there seemed to be 
no indication that the veteran had fractured his ankle.  He 
did state that a sprain was more reasonable, but there was no 
evidence of this at the time.  The physician further stated 
that he believed that the veteran's leg pain proceeded from 
above downward and not from below upward; therefore, there 
was no connection between the veteran's service-connected 
Achilles tendon disability and his back condition.  The 
pertinent diagnosis was lumbosacral degenerative joint 
disease, mild, at L4-5 and L5-S1 accounting for his back and 
pain down the back of the right leg.

A December 1999 VA X-ray of the lumbosacral spine reveals 
mild degenerative disc disease mainly involving the L4-5 and 
L5-S1 levels, which was essentially unchanged since May 1999.

In November 2003, the veteran underwent a VA examination for 
his joints.  During the examination, his legs were measured 
and revealed that the right leg was longer than the left leg 
at 95 centimeters.  His left leg was 93 centimeters.

The veteran claims that due to his leg length discrepancy, he 
had a change in gait that caused or aggravated his low back 
condition.  Although the December 1999 VA physician found 
that the veteran's legs were the same length, the Board 
acknowledges that the veteran has had his legs measured on 
other occasions, during which it was found that he had at 
least a one centimeter discrepancy in the length of his legs.  
Further, it is noted in his VA treatment records that his 
back condition is secondary to his leg length discrepancy and 
change in gait.  However, the Board does not find that the 
medical evidence shows that the veteran's leg length 
discrepancy is related to his service-connected Achilles 
tendon rupture repair.  In this regard, the Board notes that 
the December 1999 VA physician stated that a leg length 
discrepancy could be secondary to a fracture of the ankle, 
but not secondary to an Achilles tendon stretched or severed.  
Although during the December 1999 VA examination, the veteran 
reported that his ankle was fractured at the time of his in-
service injury, review of the service medical records reveals 
that the veteran's June 1980 in-service injury resulted in a 
ruptured right Achilles tendon, traumatic Achilles 
tendonitis, and a lateral ankle sprain.  His X-rays at the 
time of the in-service injury were found to be fine.  
Further, the veteran's service medical records are void for 
any indication of a fracture of his ankle.

Therefore, the Board finds that although the veteran stated 
that he believed that his back condition was due to his leg 
length discrepancy, which was due to his service-connected 
ruptured right Achilles tendon disability, as a lay person, 
he does not have the necessary medical training or expertise 
to determine the cause of a medical condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  Therefore, 
the Board finds that there is no evidence in the veteran's 
medical records that his leg length discrepancy is due to his 
service-connected ruptured right Achilles tendon, and the 
medical evidence shows that his leg length discrepancy is not 
due to his service-connected disability.  Hence, the Board 
finds that the veteran's back condition is not due to his 
service-connected ruptured right Achilles tendon disability 
and service connection for his back condition is not 
warranted.
Increased Rating for Right Achilles Tendon Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  In a May 2004 
written statement, the appellant withdrew his appeal for 
entitlement to an evaluation in excess of 10 percent for 
status post repair of ruptured Achilles tendon, right; hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

1.  Entitlement to service connection for a back condition 
secondary to service-connected status post right Achilles 
tendon rupture disability is denied.

2.  The appeal regarding entitlement to an evaluation in 
excess of 10 percent for status post repair of ruptured 
Achilles tendon, right, is dismissed.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


